Citation Nr: 0905688	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits, calculated in the amount of 
$72,205.93, including the question of whether the RO properly 
terminated those benefits for the period extending from 
December 27, 2001 to July 31, 2004, based on the Veteran's 
status as a fugitive felon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served active duty for training from April 1988 
to September 1988 and on active duty from November 1990 to 
May 1991, including in the Southwest Asia theater of 
operations.  

Her claim comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and August 2006 decisions of the RO in 
St. Petersburg, Florida, including its Committee on Waivers 
and Compromises.  

The Veteran testified in support of this claim during a 
hearing held before the undersigned Veterans Law Judge in 
October 2008.  


FINDINGS OF FACT

1.  In April 1995, the Veteran began receiving VA 
compensation benefits at the 100 percent rate based on 
service-connected disabilities and a finding of individual 
unemployability.  

2.  In May 2004, the RO received notice from a warrant agency 
that the Veteran was the subject of an outstanding warrant 
that had been issued on December 1, 1998.

3.  In July 2004, the RO terminated the Veteran's VA 
compensation benefits, effective from December 27, 2001, 
based on a finding that the Veteran was a fugitive felon.  

4.  After learning from the RO of the outstanding warrant, 
the Veteran took immediate action to clear it; on September 
8, 2004, in response, a court issued an order dismissing the 
warrant and terminating the Veteran's case.  

5.  Based on the order, the RO reinstated the Veteran's VA 
compensation benefits, effective from September 8, 2004.  

6.  The RO's actions from July 2004 to September 2004 created 
an overpayment of VA compensation benefits, calculated in the 
amount of $72,205.93. 

7.  In September 2004, the Veteran requested a waiver of 
recovery of the overpayment, which the RO's Committee on 
Waivers and Compromises denied in August 2006.  

8.  At the time the RO terminated the Veteran's VA 
compensation benefits, there was insufficient evidence of 
record to show that the Veteran met the definition of 
fugitive felon.  


CONCLUSION OF LAW

The RO improperly terminated the Veteran's VA compensation 
benefits for the period extending from December 27, 2001 to 
July 31, 2004.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 
3.665(n) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO did not provide 
the Veteran adequate notice and assistance with regard to her 
claim.  However, given the favorable disposition thereof, 
explained below, the Board's decision to proceed in 
adjudicating it is nonprejudicial to the Veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 



II.  Analysis of Claim

The basic facts in this case are not in dispute.  The Veteran 
served, in part, on active duty in the Southwest Asia theater 
of operations from December 1990 to April 1991.  Based on 
this service, by rating decision dated November 1996, the RO 
granted the Veteran service connection for multiple 
disabilities.  By rating decision dated December 1996, the RO 
granted the Veteran a total disability rating based on 
individual unemployability.  Effective from April 1995, the 
Veteran began receiving VA compensation benefits at the 100 
percent rate based on her service-connected disabilities and 
the finding of individual unemployability.  

In May 2004, the Veteran was still receiving such benefits 
when the RO received notice from the Office of the Inspector 
General that the Veteran was the subject of an outstanding 
warrant that had been issued on December 1, 1998.  In July 
2004, based on this information, alone, the RO terminated the 
Veteran's VA compensation benefits, effective from December 
27, 2001.  In notifying the Veteran of its action, the RO 
explained to the Veteran that she was considered a fugitive 
felon.  The Veteran took immediate action to clear the 
warrant in response to the RO's termination of her benefits.  
On September 8, 2004, a court issued an order dismissing the 
warrant and terminating the Veteran's case.  Based on the 
order, the RO reinstated the Veteran's VA compensation 
benefits, effective from September 8, 2004.  The RO's actions 
from July 2004 to September 2004 created an overpayment of VA 
compensation benefits, calculated in the amount of 
$72,205.93.  In late September 2004, the Veteran requested a 
waiver of recovery of the overpayment, which the RO's 
Committee on Waivers and Compromises denied in August 2006.  

A Veteran eligible for compensation benefits may not be paid 
such benefits for any period during which he or she is a 
fugitive felon.  38 U.S.C.A. § 5313B (West 2002).  "Fugitive 
felon" means a person who is a fugitive by reason of: (i) 
fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law.  "Felony" includes a high 
misdemeanor under the laws of a State which characterizes as 
high misdemeanors offenses that would be felony offenses 
under Federal law.  38 C.F.R. § 3.665(n) (2008).

Based on VA Circular 28-04-02 dated October 6, 2004, the RO 
believes that a person who has an outstanding warrant for a 
felony offense is considered to be a "fugitive felon" whether 
or not he or she is literally fleeing.  The Board disputes 
this interpretation of the law and, because it is not bound 
by department manuals or circulars, see 38 C.F.R. § 19.5 
(2008), it is free to do so.  Instead, the Board relies upon 
a different definition of "fugitive felon," one referenced by 
VA's Office of General Counsel (GC) and in federal case law.

In addressing how fugitive felon status affected payment of 
VA benefits, GC noted that the VA fugitive felon provision 
was modeled after Public Law No. 104-193, which bars fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps from 
the Department of Agriculture.  GC also noted that Public Law 
No. 104-193 was designed to cut off the means of support that 
allows fugitive felons to continue to flee.  VAOPGCPREC 7-
2002.  SSA's fugitive felon provision is essentially 
identical to the VA provision cited above.  See 42 U.S.C.A. § 
1382(e)(4)(A).

According to written statements the Veteran submitted during 
the course of this appeal and her hearing testimony, 
presented in October 2008, she first learned of the 
outstanding warrant when the RO terminated her benefits in 
July 2004.  She explained that, in 1991, while living in 
Georgia, she was charged with theft by receiving (a friend 
stole a CD and camera, which were found in the Veteran's 
home) and placed on unsupervised probation.  She was not 
required to pay probation fees or meet with a probation 
officer.  Allegedly, she then moved to Florida, where Georgia 
transferred her case and probation was handled differently.  

The Veteran then began to pay probation fines and meet with a 
probation officer monthly.  During this time period, she 
reportedly refrained from committing another crime and worked 
for the sheriff's department voluntarily as a first responder 
and in trauma intervention.  She contends that, in 1998, her 
parole officer determined that there was no need to continue 
with probation proceedings and decided to transfer all 
pertinent paperwork back to Georgia, for dismissal of the 
Veteran's case.  The Veteran further contends that, from 1998 
to 2004, when the RO contacted her, she did not hear whether 
such action had been taken.  She now believes that, when 
Georgia received her case, it decided that she should have to 
pay probation fees before dismissal.  Instead of notifying 
her of this fact, however, it issued a warrant.  

Since then, the Veteran has tried to obtain copies of the 
warrant, including from Georgia and Florida, but personnel 
from both facilities have been unable to locate one and 
cannot explain the circumstances surrounding the issuance 
thereof.  It did, however, promptly recommend dismissal after 
the Veteran paid all requested fees.  The Veteran points out 
that, if she were a felon or a fugitive felon during the time 
period at issue, she would not have been permitted to begin 
working for the sheriff's office.  She asserts that, when 
doing a background check, even that office found no evidence 
suggesting that the Veteran was a felon, fugitive or 
otherwise.  She claims that, in notifying VA of the Veteran's 
fugitive felon status, the notification document failed to 
indicate whether Georgia was willing to extradite her for the 
alleged offense, which indicates that Georgia too was unaware 
of the warrant.  

In this case, there is absolutely no evidence of record 
indicating that the Veteran was  convicted of a felony or 
violated the conditions of her parole or probation.  
Notification of the warrant lists the offense as obstructing 
justice, but the RO never obtained or attempted to obtain the 
actual warrant at issue in this appeal for confirmation 
purposes.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 
1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 
(D. Or. 2004) (both holding that SSA's interpretation that 
the mere presence of a warrant is sufficient to establish 
fugitive felon status is in contradiction to the underlying 
statute and regulations applicable to SSA benefits).  The 
notification of the warrant makes no mention of a felony and, 
as alleged, does not show that Georgia planned to extradite 
the Veteran for obstructing justice.  In addition, after the 
Veteran expressed her concerns regarding this case, the RO 
did not follow up by trying to obtain any information, 
including from her parole officer in Florida, that might shed 
light on the circumstances surrounding the issuance of the 
warrant.  The Veteran's account of the events surrounding the 
issuance of the warrant must have been valid, at least to a 
certain extent, because, not long after she challenged it, a 
court decided to dismiss the warrant and terminate her case.  

Given the foregoing, the only definition of "fugitive 
felon" that might apply in this case is the one involving a 
person fleeing to avoid prosecution for an offense or an 
attempt to commit an offense that is a felony under the laws 
of the place from which the person flees.  To flee from 
prosecution, an individual would first have to know that he 
or she was facing prosecution.  Oteze Fowlkes v. Adamec, 432 
F.3d 90, 96-97 (2nd Cir. 2005) (referring to SSA's 
essentially identical fugitive felon provision and holding 
that the statute's use of the words "to avoid prosecution" 
confirms that for flight to result in a suspension of 
benefits, it must be undertaken with a specific intent to 
avoid prosecution).  In this case, such is not the case.  
When the warrant was issued, the Veteran was living at the 
same address at which she had been living for years, the 
address on file in Georgia.  There is no indication of record 
that the warrant at issue was served on her there, that an 
attempt was made to serve it on her at any location, or that 
she was aware of the warrant prior to July 2004, when the RO 
notified her of its existence.  There is simply no evidence 
of record establishing that the Veteran received notice of, 
or otherwise knew, that she was going to be prosecuted or 
apprehended for any offense.  Without actual notice, the 
Board cannot find that the Veteran engaged in an intentional 
act of fleeing from prosecution.

Based on the foregoing, the Board finds that, at the time the 
RO terminated the Veteran's VA compensation benefits, there 
was insufficient evidence of record to show that the Veteran 
met the definition of fugitive felon.  In light of this 
finding, the Board concludes that the RO improperly 
terminated the Veteran's VA compensation benefits for the 
period extending from December 27, 2001 to July 31, 2004, 
thereby resulting in an overpayment of VA compensation 
benefits, calculated in the amount of $72,205.93. 


ORDER

The RO having improperly terminated the Veteran's VA 
compensation benefits for the period extending from December 
27, 2001 to July 31, 2004, a waiver of recovery of a 
resulting overpayment of VA compensation benefits, calculated 
in the amount of $72,205.93, is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


